PER CURIAM.
From our affirming the decree without repeating or enlarging upon the views orally expressed at the argument, the parties must not infer that we sanction the delivery to the appellee company of mail so specifically addressed to appellant’s business rooms that no doubt can exist as to the identity of the addressee. Appellant’s bill, in our opinion, is bottomed on its asserted right to have delivered to it all mail addressed “Central Trust Company, Chicago, Illinois.” There is no allegation of the postmaster’s refusal to deliver to appellant the mail specifically addressed to its business rooms. An injunction should not issue on the bare fact that such mail may inadvertently have been delivered to the appellee company. In such instances the appellee company should at once return that mail unopened to the postmaster for prompt delivery to appellant.
The decree is affirmed.